DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adele Critchley on 05/31/2022.
The application has been amended as follows: 
Claim 6, line 2: change “appears to extend” to --extends--.
Claim 8, line 2: change “appears to extend” to --extends--.
Claim 11, line 2: change “appears to extend” to --extends--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
JP 09-136512: see FIG. 8C. 
DE 1480933: see FIG. 1-FIG.3.
JP 2013-107426: see FIG. 1 and FIG. 2. 
KR 20120077166: see FIG. 2. 

The prior art of record shows the structural limitations recited in claim 1 are individually known; however, the prior art of record fails to suggest, teach, or motivate one of ordinary skill in the art to combine the specific set of structural limitations of a pneumatic tire recited in claim 1.  
Specifically, the prior art of record, when considered as a whole, fails to render obvious:
A pneumatic tire comprising at least two annular grooves formed at a buttress satisfying the following structural limitations:
a) “radius of curvature of the bottom of the first annular groove is greater than radius of curvature of the bottom of the second annular groove”, 
(b) “depth of the first annular groove is less than depth of the second annular groove”,  
(c) “the first annular groove and the second annular groove each extend in a straight line as viewed in a tire meridional section in different orientations”, 

IN COMBINATION WITH the remaining subject matter of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        05/31/2022